Citation Nr: 1227563	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  03-21 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for hepatitis C, status-post hepatitis A infection, from September 18, 1977 to August 15, 2000.  


REPRESENTATION

Appellant represented by:	C. Kerr, Agent


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1973 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The case has been before the Board on numerous occasions.  In February 2008, the Board denied entitlement to the benefit sought.  Pursuant to a joint motion for remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case for action consistent with its directives in April 2009.  The Board re-adjudicated the Veteran's claim and, after ensuring compliance with the Court's order, again denied the benefit sought in a June 2010 decision.  The Veteran again appealed to the Court, and pursuant to a memorandum decision published in January 2012, the Board's 2010 decision was vacated.  This remand serves to effectuate the Court's January 2012 order.  

The appeal is REMANDED to the RO.


REMAND

The Veteran alleges that he is entitled to a compensable rating for his service-connected hepatitis C, status-post hepatitis A infection, for the period of September 18, 1977 to August 15, 2000.  This claim was most recently denied by the Board in a June 2010 decision.  The Court, via a memorandum decision, vacated and remanded the claim to the Board for actions consistent with its order.  Regarding the specifics of that order, the Court determined that the Board had not provided adequate reasons and bases in its decision as to why a retrospective VA examination was not necessary to determine the level of severity of hepatitis prior to August 2000.  

The Board notes that a retrospective VA examination may be warranted when, after medical and lay evidence have been obtained, it is determined that a disability rating cannot be assigned on the evidence of record; however, there is evidence that "indicates that a higher rating or ratings may be warranted."  See Chotta v. Peake, 22 Vet. App. 80 (2008).   The Court, in this decision, noted that the duty to provide such an examination is "not automatic," and that it only "applies once the evidence has met the minimum threshold of indicating the existence of a medical question."  Id.  

The appellant, through his agent, has argued that there is evidence sufficient to trigger the need for VA to obtain an examination.  Specifically, the appellant has contended that he had elevated liver enzymes as early as 1976, and that as a biopsy was ordered, there was, at a minimum, some suspicion of active symptoms of liver damage at that time.  Further, it was argued that as the Veteran filed a claim in 1978 for his hepatitis, he must have consequently been experiencing some sort of symptomatology at that time.  There is an August 2000 VA clinical note which documents abdominal pain that had been ongoing, and there is a mention that such pain is similar to hepatitis-related complaints made in 1995.  Despite this, there are virtually no clinical records of hepatitis treatment, save for what has been noted, prior to August 2000.  

The appellant has submitted internet articles from the Centers for Disease Control (CDC) and from other medical sites which describe, generally, the effects of liver disease on the body.  Of note, is an assertion that serious liver damage can be present for a long period even without observable symptoms (that is, symptoms not perceptible of lay observation).  It further went on to mention fatigue being the most common observable symptom of liver failure.  The Veteran's representative, in her appeal to the Court, noted that fatigue was noted in an August 2000 clinical note.  It is her assertion that this symptom was present prior to the assignment of the current rating, and that, potentially, liver damage (with fatigue and episodes of pain), had been present prior to August 2000.  She specifically referenced the noted 1995 episode of pain, as well as the 1976 order for a biopsy and 1978 filing of a claim, as evidence of potential liver symptoms during the period under review.  

In light of the Court's memorandum decision, the Board finds that while there is a relative dearth of evidence relating to the severity of the Veteran's liver disease prior to August 2000, the evidence that is present does, at a minimum, potentially suggest that hepatitis C was symptomatic before this date.  Accordingly, VA will schedule the Veteran for a retrospective VA examination to determine the level of severity of hepatitis C from September 1977 to August 2000.  See Chotta at 80.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA gastroenterology examination to determine, retrospectively, the level of severity of service-connected hepatitis C from September 18, 1977 to August 15, 2000.  To the extent possible, the examiner should describe the Veteran's symptomatology during this period, to include his complaints of fatigue and abdominal pain.  Furthermore, the need for biopsy in 1976 should be discussed as well as the progress of liver failure associated with the disease.  A rationale should be included with all conclusions.  Should the examiner be unable to determine the severity of this condition retrospectively, a rationale as to why such a conclusion cannot be made must also be associated with the claims file.  

2.  Then, readjudicate the Veteran's claim in light of all evidence added to the record since the most recent supplemental statement of the case.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


